. AOI4SB Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
Humberto Perez-Estrada Case Number: 3:19-mj-23198-
| Stephen D Lemish
Defendant's Attorney
REGISTRATION NO. 88033298 | FitL ED
_ THE DEFENDANT: | | 3
~ I pleaded guilty to count(s)_1 of Complaint mo AUG 0-8 2019
Li was found guilty to count(s) | CLERK. US MHETSICT COURT
after 'a plea of not guilty. SOUTHERN STRICT UF CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which involv
Title & Section | Nature of Offense = Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor . OO 1
C) The defendant has been found not guilty on 1 count(s)
O 7 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
a imprisoned for aterm of: /

4 tive srRven | Oo days |

Dd Assessment: $10 WAIVED & Fine: WAIVED

I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in.
the defendant’s possession at the time of arrest upon their deportation or removal.

_] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

Received een UW Jost

DUSM ss HONORABLE F. A. GOSSETT Lil
| | . _ UNITED STATES MAGISTRATE JUDGE -

 

 

Clerk’s Office Copy | , a | 7 3:19-mj-23198

 
